 Case 2:07-cr-20372-SHM Document 59 Filed 06/08/20 Page 1 of 3      PageID 99



                   IN THE UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION

                                       )
UNITED STATES OF AMERICA,              )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )     No. 2:07-cr-20372
                                       )
ANTONIO ADAMS,                         )
                                       )
      Defendant.                       )
                                       )

                                  ORDER



      Before the Court is Defendant Antonio Adams’s April 24,

2020 Motion for Transfer or Early Release (the “Motion”).                (ECF

No. 58.)     The government has not responded to the Motion.             For

the following reasons, the Motion is DENIED.

      In November 2007, Adams was indicted for carjacking in

violation of 18 U.S.C. § 2119.         (ECF No. 1.)       In January 2010,

Adams pled guilty to that charge.          (ECF No. 43.)    In April 2010,

the Court sentenced Adams to 180 months in prison to be followed

by three years of supervised release.         (ECF Nos. 47-48.)     Adams’s

current release date is June 16, 2022.           (See Bureau of Prisons,

Inmate Locator Utility, “Antonio Adams,” www.bop.gov/inmateloc.)

      Adams filed the Motion on April 24, 2020.             (ECF No. 58.)

He   moves   for   a   transfer   to   FCI   Otisville.      (Id.   at    3.)

Alternatively, he moves for early release to a halfway house or
 Case 2:07-cr-20372-SHM Document 59 Filed 06/08/20 Page 2 of 3       PageID 100



to home confinement.          (Id. at 3-4.)    Adams submits that, while

incarcerated,      he   has    obtained    a   G.E.D.     and   a   vocational

certificate in construction and has participated in a drug and

alcohol prevention program.          (Id. at 1-3.)

     The Court commends Adams’s achievements while incarcerated.

However, the Court lacks authority to grant the Motion.                   “The

[Bureau     of    Prisons],    not   the   court,    is    responsible    for

designating the place of a prisoner’s imprisonment.”                    United

States v. Townsend, 631 F. App’x 373, 378 (6th Cir. 2015) (citing

18 U.S.C. § 3621(b)); see also 18 U.S.C. § 3621(b) (providing

that the “Bureau of Prisons shall designate the place of the

prisoner’s imprisonment,” and that “a designation of a place of

imprisonment under this subsection is not reviewable by any

court”).

     The Court lacks authority to order the transfer Adams

requests.        Under 18 U.S.C. § 3621(b), the Bureau of Prisons

(“BOP”) makes that determination exclusively.              “The Court has no

authority to direct the BOP to designate [a defendant] to a

particular facility.” United States v. Withers, No. 07-cr-20339,

2009 WL 10700553, at *1 (W.D. Tenn. Sept. 17, 2009).

     The Court lacks authority to order Adams’s early release to

a halfway house or home confinement.           Under 18 U.S.C. § 3624(c),

the BOP is directed, “to the extent practicable, [to] ensure

that a prisoner serving a term of imprisonment spends a portion

                                       2
 Case 2:07-cr-20372-SHM Document 59 Filed 06/08/20 Page 3 of 3   PageID 101



of the final months of that term (not to exceed 12 months), under

conditions    that   will   afford       that   prisoner   a   reasonable

opportunity to adjust to and prepare for the reentry of that

prisoner into the community.”      Under that provision, the BOP has

the authority to direct that a prisoner serve the final portion

of his or her sentence at a “community correctional facility” or

under “home confinement.”      18 U.S.C. § 3624(c)(1)-(2).        The BOP

alone makes that determination.           See, e.g., United States v.

Black, No. 2:12-cr-263, 2020 WL 2213892, at *2 (S.D. Ohio May 7,

2020) (citing Sacora v. Thomas, 628 F.3d 1059, 1066 (9th Cir.

2010), and Fournier v. Zickefoose, 620 F. Supp. 2d 313, 318 (D.

Conn. 2009)).

     For the foregoing reasons, the Motion is DENIED.



So ordered this 8th day of June, 2020.



                                   /s/ Samuel H. Mays, Jr.
                                 SAMUEL H. MAYS, JR.
                                 UNITED STATES DISTRICT JUDGE




                                     3
